Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-14 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2020 and 2/16/2021 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Specification
The specification is objected to due to minor informalities:
a).	[0042] lines 1-2: “The processor 2100” shall be “The processor 1100”.  Please see, for example, [0037]-[0040] and Figure 6.
Appropriate correction is required.


Claim Objections
Claims 1 and 9 are objected due to minor informalities:
a).	Claim 1 line 1: “a learning-based 3D model” shall be “a learning-based three-dimensional (3D) model”;
1 line 3: “creating a three-dimensional (3D) mesh model” shall be “creating a 3D mesh model”;
c).	Claim 9 line 1: “a learning-based 3D model” shall be “a learning-based three-dimensional (3D) model”; and
d).	Claim 9 line 7: “create a three-dimensional (3D) mesh model” shall be “create a 3D mesh model”.
Corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm et al. (2019/0138786) in view of Kim et al. (2009/0154794) and further in view of Ghyme (2016/0100154).

Regarding claim 1, Trenholm teaches a method for operating a learning-based 3D model creation apparatus (e.g., A method and system for analysis of an object of interest in a scene using 3D reconstruction. Trenholm: Abstract 1-2.  The method includes: ….; using a trained machine learning model, by segmenting the object in the reconstructed image, segmentation comprises isolating patterns in the reconstructed image that are classifiable as the object, Trenholm: Abstract L.2-13), comprising: 
generating multi-view feature images (e.g., receiving image data comprising a plurality of images captured of the scene, the image data comprising multiple perspectives of the scene; Trenholm: [0004] L.4-6; each of the image capture devices approximately simultaneously image the scene and differences in location of each feature in each acquired image provide separation of each point in three-dimensional space.  Trenholm: [0021] L.12-16.  The plurality of images from multiple perspectives of the scene are taken as multi-view images) using supervised learning (e.g., In further embodiments, instead of, or along with, feature learning, “feature engineering” can also be undertaken by the AI module 118 to determine appropriate values for discrimination of distinct classes in the reconstructed 3D image data. Trenholm: [0055] L.1-5); 
creating a three-dimensional (3D) mesh model using a point cloud (e.g., At block 601, noise can be removed by applying a denoising filter to the point cloud, such as a Poisson filter, Voronoi filter, ball pivoting, or the like, in order to create a mesh.  Trenholm: [0063] L.8-11) corresponding to the multi-view feature images (e.g., the reconstruction module generates the at least one reconstructed image by: detecting a plurality of features of the object, each of the features defining one or more key points, each of the features having a relatively high contrast for defining the one or more key points; tracking the plurality of features across each of the plurality of images; generating a sparse point cloud of the plurality of features using bundle adjustment with respect to a local reference frame; densifying the sparse point cloud; and performing surface reconstruction on the densified point cloud. Trenholm: [0022]. Therefore, the point cloud correspond to key points of features of the plurality of images (multi-view images)) and a feature image representing internal shape information (e.g., the reconstruction module determines the three-dimensional structures using a shape-from-focus technique, the shape-from-focus technique uses the plurality of images captured with an image acquisition device having a very short depth-of-focus, where the plurality of images are captured with such lens moving through a range of focus, the reconstruction module determines a focal distance that provides the sharpest image of a plurality of features of the object and corresponds such distance to that feature of the object. Trenholm: [0020]. “Shape-from-Shading” may be used where the object of interest's surface has known reflectance characteristics. The object is illuminated with a light source of known direction and intensity, and the brightness of the surface in the acquired image corresponds to its distance and surface orientation relative to the light source and camera 102. Interpreting gray values from surfaces in an appropriately illuminated image gives the distance of the surface from the camera 102 and light. With stereoscopy, two or more cameras 102 simultaneously image the scene. The differences in location of a feature in each acquired image provides information about the separation of each point, both laterally and in depth, allowing a 3D image to be reconstructed. Trenholm: [0050] L.18-31); 
generating a texture map by projecting the 3D mesh model into three (see 1_3 below) viewpoint images that are input (e.g., Upon bundle adjustment, knowing the orientation of the images, a texture-mapped dense 3D point cloud is created at block 503. Trenholm: [0062] L.19-21.  See 1_1 below); and 
creating a 3D model using the texture map (See 1_2 below).
While Trenholm does not explicitly teach, Kim teaches:
(1_1). generating a texture map by projecting the 3D mesh model into three (see 1_3 below) viewpoint images that are input (e.g., The color texture map creator 112 creates a color texture map of a mesh structure by projecting shape information of an object that is expressed by a mesh structure to each multi-view image, Kim: [0029] L.1-4.  In the step 212, the color texture map creator 112 creates color textures for meshes of the created mesh structure by projecting the meshes of the mesh structure to a multi-view image. Kim: [0039] L.1-4);
(1_2). creating a 3D model using the texture map (e.g., a 3D model creator 114 creates a 3D shape model by modeling natural shape information and surface color information of the object that contain the mesh structure and the color textures corresponding to meshes of the mesh structure. Kim: [0029] L.4-8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the teaching of Trenholm to efficiently reconstructing a 3D shape model of an object, by using multi-view image information suitable for carrying out reconstruction of a 3D shape model of an object using silhouette information and color information of multi-view images captured by multi-view cameras. (Kim: [0008]).
While the combined teaching of Trenholm and Kim does not explicitly teach, Ghyme teaches that:
(1_3). projecting the 3D mesh model into three viewpoint images (e.g., in order to produce three-dimensional images and videos on a glass-free display that typically requires multi-view images and videos for production of a three-dimensional image and video with use of only two- or three-viewpoint images and videos, Ghyme: [0019] L.6-10);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ghyme into the combined teaching of Trenholm and Kim so that the-dimensional images can be obtained with only two or three viewpoint images.

Regarding claim 9, the claim is an apparatus claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Trenholm further teaches “The present disclosure relates to imaging interpretation. More particularly, the present disclosure relates to a system and method for identifying and classifying objects using 3D reconstruction and neural networks.” (Trenholm: [0001]).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm in view of Kim and Ghyme as applied to claim 1 and further in view of Adhia (WO 2016/090475).

Regarding claim 2, the combined teaching of Trenholm, Kim and Ghyme teaches the method of claim 1, wherein generating the multi-view feature images comprises: 
receiving the three viewpoint images corresponding to a front view, a side view, and a rear view; and collecting data about each character model for learning (see 2_1 below).
While the combined teaching of Trenholm, Kim and Ghyme does not explicitly teach, Adhia teaches:
(2_1). receiving the three viewpoint images corresponding to a front view, a side view, and a rear view; and collecting data about each character model for learning (e.g., a 3D model of the object is rendered using 3D modeling software such as the Unity game engine, and virtual cameras 20 provided by the Unity game engine are positioned in front of, behind, and to the left and right of the 3D model to capture a front, rear, left side and right side view of the 3D model. In alternative embodiments, additional virtual cameras 20 may be used to provide additional views of the 3D model depending on the number of faces provided in the display structure onto which the multi-view composite image 10 is projected. A 3D rendering algorithm is used to produce a single 2D composite image 10 of these four views as shown in Figure 4 ("multi-view image"). This multi-view image 10 comprises a front view 10a, a rear view 10b, a left side view 10c and an opposed right side view 10d of the object 9. The front and back views 10a, 10b are perpendicular to the left and right side views 10c, 10d such that the views 10a, 10b, 10c, 10d of the multi-view composite image 10 form a right angled cross as shown in Figure 4. The multi-view image 10 is loaded and rendered in real time by the processor. Adhia: p. 6 L.2-15 and Figure 4; reproduced below for reference.

    PNG
    media_image1.png
    709
    686
    media_image1.png
    Greyscale

As Kim teaches that 2 or 3 multi-view are required to construct a 3D image/model, three of the four multi-view images 10a-10d (a front view, a rear view and either left or right side view are used for 3D reconstruction according to the teaching of Trenholm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Adhia into the combined teaching of Trenholm, Kim and Ghyme three multi-view images at right angle to each other are conveniently obtained to perform 3D reconstruction of the object/scene.

Regarding claim 3, the combined teaching of Trenholm, Kim, Ghyme and Adhia teaches the method of claim 2, wherein generating the multi-view feature images further comprises generating multi-view images by projecting the character model in respective camera viewpoints (e.g., In accordance with a first aspect of the present invention, there is provided a method for reconstructing a 3D shape model of an object by using multi-view image information, the method including: inputting multi-view images obtained by photographing the object from multiple viewpoints in a voxel space; Kim: [0010] L.1-6.  The image inputter 102 inputs multi-view images photographed by a plurality of multi-view cameras surrounding an object; Kim: [0027] L.1-3. It would have been obvious to combine the teaching of Kim into the teaching of Trenholm so that multi-view images are obtained from taking photographs around an object at different viewpoints).

Claim(s) 4-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm in view of Kim and Ghyme as applied to claim 1 and further in view of Choi (KR 2018017916 – machine translated; Date of Publication: 2/21/2018; IDS).

Regarding claim 4, the combined teaching of Trenholm, Kim and Ghyme teaches the method of claim 1, wherein the supervised learning is separately performed by dividing cameras into a global camera group and a local camera group (see 4_1 below).
While the combined teaching of Trenholm, Kim and Ghyme does not explicitly teach, Choi teaches:
(4_1). the supervised learning is separately performed by dividing cameras into a global camera group and a local camera group  (e.g., FIG. 2 is a view for explaining an example of a 3D image photographing apparatus according to a preferred embodiment of the present invention, FIG. 3 is a view for explaining the descent of the 3D image photographing apparatus shown in FIG. 2, 2 is a view for explaining an example in which the 3D image photographing apparatus shown in FIG. 2 is installed in a vehicle.  Choi: [0031].  FIGS. 2 to 4, the 3D imaging apparatus 100 according to the present invention is fixed to one surface of the inside of the facility so as to move in a normal direction on one surface of the facility. Here, the facility refers to a building such as a building, an installation temporarily installed inside a building or on a street, or an installation installed on a vehicle such as a truck. For example, as shown in FIGS. 2 and 3, the three-dimensional image pickup apparatus 100 according to the present invention may be mounted on a top surface of a space located inside a building or mounted on a vehicle UH as shown in FIG. And can be fixed to the upper surface of the installed fixture. Choi: [0032]. As described above, since the three-dimensional image capturing apparatus 100 is fixed on one surface of the facility so as to be movable, when the three-dimensional image capturing apparatus 100 is not used, the three- As shown in FIG. This can improve the usability of the space in which the 3D imaging apparatus 100 is installed.  Choi: [0033] and Figs. 2 and 3; reproduced below for reference.

    PNG
    media_image2.png
    754
    576
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    755
    588
    media_image3.png
    Greyscale

Therefore, as the group of photographing modules 131 (mounted on body unit 130) are moving up and down above or below the person, the photographing modules are placed closer or further away from the person and the amount of details captured would be different.  When the body unit is at around the person (Fig. 3), the photographing modules are closest to the person and is able to collect more detailed picture of the person and hence the photographing modules are local to the person and are taken as local photographing modules (camera). When the photographing modules are further away from the person (over the head as in Fig. 2), the photographing modules are more remote from the person and is able to capture pictures of the surrounding scene and they are taken as remote (global) cameras).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi into the combined teaching of Trenholm, Kim and Ghyme so that it is conveniently to move the photographing modules (cameras) closer or further away from the person to collect detailed or global views of the person.

Regarding claim 5, the combined teaching of Trenholm, Kim, Ghyme and Choi teaches the method of claim 4, wherein the global camera group and the local camera group are configured such that a learning parameter of the global camera group and a learning parameter of the local camera group are different from each other (e.g., The fixing unit 110 drives the motor according to the control signal of the control unit to release the plurality of connecting members 113 wound on the fixing unit 110 to lower the body unit 130 Can be. On the other hand, the fixing unit 110 may drive the motor according to the control signal of the control unit to wind the plurality of connection members 113 released and lift the body unit 130 as shown in FIG. For example, the fixing portion 110 can raise / lower the body portion 130 within a range of about 3,400 mm to 800 mm. Of course, the elevation range of the body 130 can be increased or decreased according to the height of the inside of the facility where the 3D image pickup apparatus 100 is installed. Choi: [0037].  Therefore, the elevation of the body 130 is a learning parameter to indicate the position of the photographing modules (cameras))

Regarding claim 10, the claim is an apparatus claims of modern claim 4.  The claim is similar in scope to claim 4 and it is rejected under similar rationale as claim 4.

Regarding claim 11, the combined teaching of Trenholm, Kim, Ghyme and Choi teaches the learning-based 3D model creation apparatus of claim 10, wherein respective camera parameters of the global camera group and the local camera group (e.g., the elevation of the body 130 is taken a learning parameter; Choi: [0037) are configured such that a distance between each camera and an object and near (e.g., when the fixing portion 110 is lowering the body 130 to 800mm. Choi: [0037] L.4-5) and far parameter values (e.g., when the fixing portion 110 is raising the body 130 to 3,400mm. Choi: [0037] L.4-5) of a viewing frustum are differently set (e.g., the scene of the photographing modules 131 at 3,400mm and 800mm are different and the viewing frustum at the two positions are different).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm in view of Kim and Ghyme as applied to claim 1 and further in view of Jung et al. (2016/0364905; IDS) and Mercuriev (2013/0089247).

Regarding claim 6, the combined teaching of Trenholm, Kim and Ghyme teaches the method of claim 1, wherein creating the 3D mesh model comprises: representing the multi-view feature images by the point cloud in a 3D space through a multi-view image-based 3D reconstruction algorithm (e.g., the generating at least one reconstructed image, further comprises: detecting a plurality of features of the object, each of the features defining one or more key points, each of the features having a relatively high contrast for defining the one or more key points; tracking the plurality of features across each of the plurality of images; generating a sparse point cloud of the plurality of features using bundle adjustment with respect to a local reference frame; densifying the sparse point cloud; and performing surface reconstruction on the densified point cloud.  Trenholm: [0005]); and creating the 3D mesh model by correcting the point cloud (e.g., At block 601, noise can be removed by applying a denoising filter to the point cloud, such as a Poisson filter, Voronoi filter, ball pivoting, or the like, in order to create a mesh.  Trenholm: [0063] L.8-11.  See 6_1 below) using a result value obtained from an X-ray network (e.g., see 6_2 below).
While the combined teaching of Trenholm, Kim and Ghyme does not explicitly teach, Jung teaches:
(6_1). creating the 3D mesh model by correcting the point cloud using a result value (e.g., The point cloud refinement unit may be configured to, when an average of distances from each point in a given point cloud to a predetermined number of neighboring points is equal to or greater than a predetermined value, determine the corresponding point to be an outlier, and automatically remove the outlier. Jung: [0018].  Therefore, the point cloud is corrected (refined) by removing the outliers according to the predetermined value);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jung into the combined teaching of Trenholm, Kim and Ghyme so that outliers are removed to improve the alignment of the point cloud.
While the combined teaching of Trenholm, Kim, Ghyme and Jung does not explicitly teach, Mercuriev teaches:
(6_2). creating the 3D mesh model by correcting the point cloud using a result value obtained from an X-ray network (e.g., Inaccuracy, occurring when building an edge map can cause rough errors during computation of interval variance estimation. Therefore these estimations define more exactly using the technique iterative outlier removal [Hensel et. al., Robust and Fast Estimation of Signal-Dependent Noise in Medical X-Ray Image Sequences, Springer, 2006]: for each interval iteratively are excluded noise pixel values exceeding threshold in magnitude, equal to three standard noise variances with subsequent recalculation of noise variance estimation in this interval.  Mercuriev: [0058].  Therefore, the threshold value calculated for X-Ray image sequences can be used to refine the point cloud).
It would have been obvious to a person of ordinary skill in the art before the effective e filing date of the claimed invention to combine the teaching of Mercuriev into the combined teaching of Trenholm, Kim, Ghyme and Jung so that statistical parameters of X-ray image sequences can be used as a threshold to refine the point cloud.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm in view of Kim, Ghyme, Jung and Mercuriev as applied to claim 6 and further in view of Corby (5,274,551).

Regarding claim 7, the combined teaching of Trenholm, Kim, Ghyme, Jung and Mercuriev teaches the method of claim 6, wherein the X-ray network generates the feature image that represents internal shape information of a reconstruction target object by receiving, as an input, a specific feature image in a specific viewpoint, among the multi-view feature images (see 7_1 below).
While the combined teaching of Trenholm, Kim, Ghyme, Jung and Mercuriev does not explicitly teach, Corby teaches:
(7_1). the X-ray network generates the feature image that represents internal shape information of a reconstruction target object by receiving, as an input, a specific feature image in a specific viewpoint, among the multi-view feature images (e.g., The system could also be used in a hierarchical manner. In neurological procedures in the brain, the vascular diameter can become very small at the furthest reaches. In general, it may not be possible to acquire a map with sufficient resolution initially. The approach used in these cases would be to start with an initial "course" map, navigate to a convenient waypoint and then pause to acquire sufficient data to generate a second more detailed local map. In general one might use multiview reconstruction techniques based on a dye injection and multiview planar X-ray images at this time to generate the local map rather than transfer the patient to a CT or MR scanner. In principle, it would be possible to perform the IR procedures within the bore of a CT or MR machine, thus giving the possibility of acquiring the more detailed local maps when required. Regardless of how the subsequent three-dimensional map is acquired, the new vascular map is "spliced into" the existing network of maps and navigation resumed. In principle, this could occur any number of times.  Corby: c.11 L.3-22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Corby into the combined teaching of Trenholm, Kim, Ghyme, Jung and Mercuriev so that the multiview reconstruction of the brain, the vascular diameter are obtained from multiview planar X-ray images.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm in view of Kim and Ghyme, as applied to claim 1 and further in view of Gallo (2014/0118402).

Regarding claim 8, the combined teaching of Trenholm, Kim and Ghyme teaches the method of claim 1, wherein generating the texture map comprises: acquiring pieces of texture information for respective polygons with respect to the three viewpoint images (e.g.,  approximating polygons of cross-sections of the visual hulls to a natural geometric shape of the object by using the color information, along the cross-sections of the visual hulls; expressing a 3D geometric shape of the object by connecting the approximated polygons to create a mesh structure; extracting color textures of a surface of the object by projecting meshes of the mesh structure to the multi-view image; and creating a 3D shape model by modeling natural shape information and surface color information of the object that contain the mesh structure and the color textures corresponding to the meshes of the mesh structure.  Kim: [0010] L.10-20.  It would have been obvious to combine the teaching of Kim into the teaching of Trenholm to efficiently reconstructing a 3D shape model of an object, by using multi-view image information suitable for carrying out reconstruction of a 3D shape model of an object using silhouette information and color information of multi-view images captured by multi-view cameras); and generating a color of an area that is incapable of being acquired from the three viewpoint images (e.g., AI module 118 may comprise a neural network trained on reconstructed multi-orientation 3D representations or multi-view 2D projections. The trained neural network can be used to identify and classify objects in their (i) reconstructed multi-orientation 3D representations, or (ii) multi-view 2D projections, or (iii) static 2D images. In some embodiments, the static 2D images comprise the input 2D images used to reconstruct the 3D image using SFM or other technique.  Trenholm: [0058]. The AI module 118 can use machine learning (ML) to transform raw data from a reconstructed 3D image of the scene into a descriptor. The descriptor may be information associated with a particular type of object (e.g. object identification/classification) or particular defect in the object. The descriptor can then be used by the AI module 118 to determine a classifier for the object or defect. Trenholm: [0054] L.1-7. In another embodiment, the AI module can provide class labels of types of defects. In a simplified case, the labels can include “defect” and “acceptable”. In another case, labels can represent a particular type of defect. For example, in a contact lens inspection and defect detection application, the AI module 118 may provide class labels of “hole”, “tear”, “rip”, “missing”, etc. Once generated by AI module 118, class labels can then be provided to the output interface 110.  Kim: [0056] L.5-13.  The class labeled “hole”, “missing” are areas interpreted as incapable of being acquired) by performing color transfer on the acquired texture information (see 8_1 below).
While the combined teaching of Trenholm, Kim and Ghyme does not explicitly teach, Gallo teaches:
(8_1). generating a color of an area that is incapable of being acquired from the three viewpoint images by performing color transfer on the acquired texture information (e.g., A set of images is processed to modify and register the images to a reference image in preparation for blending the images to create a high-dynamic range image. To modify and register a source image to a reference image, a processing unit generates correspondence information for the source image based on a global correspondence algorithm, generates a warped source image based on the correspondence information, estimates one or more color transfer functions for the source image, and fills the holes in the warped source image. The holes in the warped source image are filled based on either a rigid transformation of a corresponding region of the source image or a transformation of the reference image based on the color transfer functions. Gallo: Abstract. In sum, a set of images is processed to modify and register the images to a reference image in preparation for blending the images to create a high-dynamic range image. To modify and register a source image to a reference image, a processing unit generates a global homography for the source image based on a global correspondence algorithm, generates a warped source image based on the global homography, estimates one or more color transfer functions for the source image, and fills the holes in the warped source image.  Gallo: [0081].  Therefore, holes are filled with color transfer functions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gallo into the combined teaching of Trenholm, Kim and Ghyme so that holes are conveniently filled with color transfer function with the source image.

Allowable Subject Matter
Claim(s) 12-14 is/are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 12:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein the supervised learning is performed by rendering a multi-view feature image of a 3D model from which an outermost layer is removed through the global camera group, the outermost layer being defined by clothes or accessories of a 3D object, collected in a database (DB) by receiving, as an input, a specific feature image in a specific viewpoint, among the multi-view feature images.
as recited in claim 12.

Claim 13 is dependent from claim 12 and it is objected under similar rationale as claim 12.

The following is a statement of reasons for the indication of allowable subject matter in claim 14:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein: the feature image is configured such that information about an internal shape represented by the feature image is generated in a form of an internal shape multi-view multi-feature image through supervised learning with both pieces of internal shape information and an internal shape mesh model, from which an outermost shape mesh collected in the DB is removed, and 
the internal shape multi-view multi-feature image undergoes a point cloud representation procedure and a meshing procedure, and thus a final 3D mesh model having internal/external shape meshes is created.
as recited in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SING-WAI WU/Primary Examiner, Art Unit 2611